NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 22, 2015 *
                               Decided December 22, 2015

                                          Before

                          DIANE P. WOOD, Chief Judge

                          JOEL M. FLAUM, Circuit Judge

                          DANIEL A. MANION, Circuit Judge

No. 15-1535

EARNEST L. JOHNSON, JR.,                         Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 13-CV-490-JPS

FEDERAL MARINE TERMINALS, INC.,                  J.P. Stadtmueller,
     Defendant-Appellee.                         Judge.

                                        ORDER

        Earnest Johnson sued his former employer, Federal Marine Terminals, Inc.,
claiming under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17,
that the company had discriminated against him because he is African American. The
district court granted summary judgment to FMT on the ground that Johnson had not
filed a timely administrative charge against the company and thus could not bring a
lawsuit under Title VII. We affirm the judgment.



       *After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1535                                                                          Page 2

        The following facts are undisputed, except as noted, and are presented in the light
most favorable to Johnson, the party opposing summary judgment. See Kvapil v.
Chippewa Cnty., 752 F.3d 708, 712 (7th Cir. 2014). FMT employed Johnson as a
longshoreman from 2002 to 2007. Johnson, a member of the International
Longshoremen’s Association, Local 815, filed an administrative charge of race
discrimination against the union with the Equal Rights Division of the Wisconsin
Department of Workforce Development and the EEOC. That charge, which named only
the union, alleged that, because of his race, the union had refused to refer him for job
assignments at FMT’s facility in Milwaukee and that coworkers had subjected him to
racist slurs. (Johnson also submitted administrative charges to the National Labor
Relations Board.) The state agency dismissed Johnson’s charge in July 2009, and the
EEOC issued a right-to-sue letter on August 21, 2009. Johnson then sued the union under
Title VII three months later. The district court granted summary judgment for the union,
and in March 2013 we upheld that ruling on appeal. Johnson v. Int’l Longshoreman’s Ass’n,
Local 815, No. 09-CV-1094 (E.D. Wis. June 4, 2012), aff’d, 520 F. App’x 452 (7th Cir. 2013).

       A month after our decision in Johnson’s suit against the union, he turned his
attention to FMT and commenced this action. (At the time he commenced this suit,
Johnson was incarcerated, having been sentenced by a Wisconsin court in 2010 to seven
years’ imprisonment. His conviction is unrelated to the events alleged in his complaint.)
Johnson alleged that FMT likewise had discriminated against him and asserted that the
company’s discriminatory treatment had occurred as late as August 21, 2007.

       FMT moved for summary judgment, arguing that Johnson’s lawsuit was
untimely because he had not filed an administrative charge of discrimination naming the
company within 300 days of the alleged misconduct, as required by 42 U.S.C.
§ 2000e-5(e)(1). Moreover, FMT argued, even if the EEOC charge that Johnson had filed
against his union could be read to encompass FMT, the plaintiff’s lawsuit still was
untimely because he did not sue FMT within 90 days of receiving the EEOC’s
right-to-sue letter. See 42 U.S.C. § 2000e-5(f)(1). Johnson countered that he never received
that August 2009 letter because he had changed addresses. Later, after briefing on FMT’s
motion was concluded, Johnson submitted evidence that he had filed an administrative
charge against FMT with the Department of Workforce Development and the EEOC in
December 2014, and had received a right-to-sue letter from the EEOC in January 2015.

       In granting FMT’s motion for summary judgment, the district court reasoned that
Johnson had not filed an administrative charge against FMT within 300 days of any
alleged discrimination, nor had he sued FMT within 90 days of receiving the
No. 15-1535                                                                          Page 3

August 2009 right-to-sue letter. The court disregarded Johnson’s assertion that he had
never received that letter, noting that Johnson had sued the union within 90 days of the
issuance of the letter, which suggested that in fact he had received it. The court did not
discuss Johnson’s recently filed administrative charge, which had not even been
submitted to the Department of Workforce Development and the EEOC until 19 months
after this lawsuit was filed in the district court.

       On appeal, Johnson contends that the order granting summary judgment for FMT
is erroneous for many reasons, but we need not discuss any question other than the
timeliness of his federal complaint. Johnson continues to assert that he did not receive
the August 2009 right-to-sue letter, but now explains that this is because he never
updated his address on file with the EEOC. He also emphasizes that he did receive in
January 2015 a right-to-sue letter naming FMT.

        Johnson’s contentions are without merit. A plaintiff is not entitled to sue under
Title VII unless he filed a timely administrative charge (within 180 days of the alleged
discriminatory conduct or within 300 days if the administrative charge is submitted first
to a state agency). 42 U.S.C. § 2000e-5(e)(1); Lewis v. City of Chicago, 560 U.S. 205, 210
(2010); Volovsek v. Wis. Dep’t of Agric., Trade and Consumer Prot., 344 F.3d 680, 686–87
(7th Cir. 2003). “Failure to file a timely charge with the EEOC precludes a subsequent
lawsuit under Title VII.” Salas v. Wis. Dep’t of Corr., 493 F.3d 913, 921 (7th Cir. 2007).
Moreover, “a party not named as the respondent in the charge may not ordinarily be
sued in a private civil action under Title VII.” Alam v. Miller Brewing Co., 709 F.3d 662,
666 (7th Cir. 2013). Johnson offered no evidence suggesting that he had filed an
administrative charge naming FMT within 300 days of FMT’s allegedly discriminatory
conduct, all of which occurred by August 2007. Johnson’s administrative charge naming
his union, which resulted in the August 2009 right-to-sue letter, was not effective against
FMT. And even if it had been effective, Johnson admits that he did not update his
address with the EEOC, which means that he cannot argue that not receiving the letter
kept him from having “actual notice” of his right to sue. See Reschny v. Elk Grove Plating
Co., 414 F.3d 821, 823 (7th Cir. 2005); Bobbitt v. Freeman Cos., 268 F.3d 535, 538 (7th Cir.
2001). Finally, the charge that does name FMT was not filed until December 2014, six
years too late.

       We have considered Johnson’s other arguments, but none has merit.

                                                                               AFFIRMED.